PER CURIAM.
The plaintiff recovered a verdict upon the theory of a direct sale by it to the defendant of certain copper at its request and upon its promise to pay. We have carefully examined this record, and have reached the conclusion that the facts proven did not establish such sale, and that the motion of defendant to dismiss the complaint should have been granted. The judgment and order appealed from are reversed, the finding of the jury that there was a sale by the plaintiff to the defendant is reversed, and judgment is ordered for the defendant, dismissing the complaint, with costs and disbursements. Order filed.